Citation Nr: 0629776	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  04-39 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for keloids 
of the anterior neck area, residuals of pseudofolliculitis 
barbae.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1967 to June 1969.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2003 
rating decision of the Philadelphia, Pennsylvania Department 
of Veterans Affairs (VA) Regional Office (RO).  In January 
2006, a Travel Board hearing was held before the undersigned.  
A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the January 2006 Travel Board hearing, the veteran claimed 
that the disability at issue had increased in severity since 
it was last evaluated.  He reported that he was receiving 
private treatment, and was scheduled for surgery for the 
disability later that month.  He also stated that he was seen 
by VA for the disability every three to six weeks.  VA 
treatment records are constructively of record, and if 
pertinent must be secured.  Furthermore, as the veteran has 
identified private treatment records that are also allegedly 
pertinent, VA has a duty to assist the veteran in securing 
those records.  Finally, in light of the fact that the 
disability is being regularly treated, and is allegedly 
worse, and since the record includes no contemporaneous VA 
examination assessing the disability, a VA examination is 
necessary.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to identify all sources 
of private treatment he has received for his service 
connected skin disorder since January 2004 (specifically 
including records of the surgery scheduled in late January 
2006), then secure complete clinical records of such 
treatment from the identified sources, as well as complete 
records of all VA treatment the veteran received  for the 
service connected skin disorder since January 2004.  
2.  The RO should then arrange for a VA dermamologic 
examination to assess the severity of the veteran's neck 
area keloids, residuals of pseudofolliculitis barbae.  The 
claims file must be reviewed by the examiner in 
conjunction with the examination. The examiner should be 
provided a copy of 38 C.F.R. § 4.118, and asked to offer 
an opinion as to whether the disability picture is more 
appropriately described by the criteria in Code 7806 or as 
scars (Code 7800); if the latter, the examiner should 
comment on the presence or absence of the eight 
characteristics of disfigurement listed under Code 7800.  
The examiner must explain the rationale for all opinions 
given.  

3.  The RO should then readjudicate the claim.  If it 
remains denied, the veteran and his representative should 
be furnished an appropriate supplemental statement of the 
case and afforded the opportunity to respond.  The case 
should then be returned to the Board, if in order, for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


